Exhibit 10.11
France
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT FOR EMPLOYEES
NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]
The Scotts Miracle-Gro Company (the “Company”) believes that its business
interests are best served by ensuring that you have an opportunity to share in
the Company’s business success. To this end, the Company adopted The Scotts
Miracle-Gro Company Amended and Restated 2006 Long-Term Incentive Plan (the
“Plan”) through which key employees, like you, may acquire (or share in the
appreciation of) common shares, without par value, of the Company (“Shares”).
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.
This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:

•   Read the Plan, this Award Agreement and the Plan Prospectus, as
supplemented, carefully; and

•   Contact [Title] at [Telephone Number] if you have any questions about your
Award. Or, you may send a written inquiry to the address shown below:

The Scotts Miracle-Gro Company
Attention: [Title]
14111 Scottslawn Road
Marysville, Ohio 43041
Also, no later than [Date 30 Days After Grant Date], you must return a signed
copy of this Award Agreement to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]

 



--------------------------------------------------------------------------------



 



1. DESCRIPTION OF YOUR NONQUALIFIED STOCK OPTION
You have been granted a Nonqualified Stock Option (“NSO”) to purchase [Number of
Common Shares] Shares at an exercise price of U.S. $[Exercise Price] for each
Share (“Exercise Price”) on or before [Day Prior to Tenth Anniversary of Grant
Date] (the “Expiration Date”), subject to the terms and conditions of the Plan
and this Award Agreement. The Grant Date of the NSO is [Grant Date].
2. LIMITS ON EXERCISING YOUR NSO
     (a) Normally, your NSO will vest (and become exercisable) on [Third
Anniversary of Grant Date] (the “Vesting Date”) but only if you are actively
employed by the Company or any Subsidiary or Affiliate on the Vesting Date and
all other conditions described in this Award Agreement and the Plan are met.
This does not mean that you must exercise your NSO on this date; this is merely
the first date that you may do so. However, except as described below, your NSO
will expire to the extent it is not exercised on or before the Expiration Date.
     There are some special situations in which your NSO may vest earlier. These
are described in Sections 4(a) and 4(b) of this Award Agreement.
     (b) At any one time, you may not exercise your NSO to buy fewer than 100
Shares (or, if less, the number of Shares underlying the vested portion of your
NSO). Also, you may never exercise your NSO to purchase a fractional Share. Any
fractional Share shall be redeemed for cash equal to the Fair Market Value of
such fractional Share.
3. EXERCISING YOUR NSO
     (a) After your NSO vests, you may exercise the NSO by completing an
Exercise Notice. A copy of this Exercise Notice is attached to this Award
Agreement. Also, a copy of this Exercise Notice and a description of the
procedures that you must follow to exercise your NSO are available from [Third
Party Administrator] at [TPA Telephone Number] or at the address given above.
     (b) You may use one of three methods to exercise your NSO and to pay any
taxes related to that exercise. You will decide on the method at the time of
exercise.
CASHLESS EXERCISE AND SELL: If you elect this alternative, you will be deemed to
have simultaneously exercised the NSO and to have sold the Shares underlying the
portion of the NSO you exercised. When the transaction is complete, you will
receive cash (but no Shares) equal to the difference between the aggregate Fair
Market Value of the Shares deemed to have been acquired through the exercise
minus the aggregate Exercise Price and related taxes.

2



--------------------------------------------------------------------------------



 



COMBINATION EXERCISE: If you elect this alternative, you will be deemed to have
simultaneously exercised the NSO and to have sold a number of those Shares with
a Fair Market Value equal to the aggregate Exercise Price and related taxes.
When the transaction is complete, the balance of the Shares subject to the
portion of the NSO you exercised will be transferred to you.
EXERCISE AND HOLD: If you elect this alternative, you must pay the full Exercise
Price plus related taxes (in cash, a cash equivalent or in Shares having a Fair
Market Value equal to the Exercise Price and which you have owned for at least
six months before the exercise date). When the transaction is complete, you will
receive the number of Shares purchased.
     (c) Before choosing an exercise method, you should read the Plan
Prospectus, as supplemented, to ensure you understand the income tax effect of
exercising your NSO.
     (d) If you do not elect one of the methods set forth in Section 3(b) above,
the Company will apply the Cashless Exercise and Sell method described in
Section 3(b).
4. GENERAL TERMS AND CONDITIONS
     (a) YOU MAY FORFEIT YOUR NSO IF YOU TERMINATE. Normally, you may exercise
your NSO after it vests and before the Expiration Date. However, to the extent
permitted by law, your NSO may be cancelled earlier than the Expiration Date if
you Terminate. For purposes of this Award Agreement, “Terminate” (or any form
thereof) means the date of notification of the cessation of the
employee-employer relationship between you and the Company and all Affiliates
and Subsidiaries for any reason.
     (i) If you are Terminated for Cause, the portion of your NSO that has not
been exercised will be forfeited (whether or not then vested) on the date you
Terminate; or
     (ii) If you die or you Terminate due to your Disability (as defined below),
your NSO will become fully vested and expire on the Expiration Date. For
purposes of this Award Agreement, “Disability” means your inability to perform
your normal duties for a period of at least six months due to a physical or
mental infirmity; or
     (iii) If you Terminate after reaching either (A) age 55 and completing at
least 10 years of employment with the Company, its Affiliates and/or its
Subsidiaries or (B) age 62 regardless of your years of service, your NSO will
become fully vested and expire on the Expiration Date; or
     (iv) If you Terminate for any other reason, the unvested portion of your
NSO will be forfeited immediately and the vested portion of your NSO will expire
on the earlier of the Expiration Date or 90 days after you Terminate.
Note, it is your responsibility to keep track of when your NSO expires.

3



--------------------------------------------------------------------------------



 



     (b) CHANGE IN CONTROL. Normally, your NSO will vest only in the
circumstances described in Sections 2(a) and 4(a) of this Award Agreement.
However, if there is a Change in Control, your NSO may vest earlier. You should
read the Plan carefully to ensure that you understand how this may happen.
     (c) NO RIGHT TO EMPLOYMENT. Your NSO award is a voluntary, discretionary
bonus being made on a one-time basis and it does not constitute a commitment to
make any future awards. This Award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this Award
Agreement will give you any right to continue employment with the Company or any
Subsidiary or Affiliate, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary or an Affiliate to terminate your
employment.
     (d) DATA PRIVACY. Information about you and your participation in the Plan,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of your NSO or
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor, may be collected, recorded, held, used
and disclosed for any purpose related to the administration and management of
the Plan and in order to satisfy legal and regulatory requirements. You
understand that the Company will keep your personal data in accordance with the
rules set forth by Law No. 78-17, dated January 6, 1978, related to “software,
files and liberties” (the “Law”). The Company will also take reasonable measures
in order to protect your personal data and to observe the requirements set forth
by the Commission Nationale de l’Informatique et des Libertés. Pursuant to the
Law, you have the right to access, correct and request deletion of any of your
personal data that is inaccurate, incomplete, ambiguous, obsolete or whose
collection, use, communication or conservation is prohibited. You also
understand that the Company and its Subsidiaries or Affiliates may transfer such
information to any third party administrators, regardless of whether such
persons are located within your country of residence, the European Economic Area
or in countries outside of the European Economic Area, including the United
States of America, where the rules protecting such data are less stringent than
those applicable within the European Economic Area. You expressly consent and
agree to the collection, holding, use, disclosure, transfer in electronic or
other form, and processing of information relating to you and your participation
in the Plan.
French translation:
     (d) PROTECTION DES DONNES PERSONNELLES. Les informations vous concernant
ainsi que votre participation dans le Plan, y compris mais non limitativement,
votre nom, votre adresse personnelle et numéro de téléphone, date de naissance,
numéro de sécurité sociale, salaire, nationalité, intitulé de poste, toutes
participations ou tous mandats détenus dans la Société, les renseignements sur
le NSO ou sur tout autre droit à des participations octroyées, annulées,
exercées, disponibles ou non disponbiles ou en circulation en votre faveur,
peuvent être rassemblées, enregistrées, détenues, utilisées et divulguées pour
toute raison liée à l’administration et la gestion du Plan et afin de satisfaire
aux exigences légales et réglementaires. Vous comprenez que la Société
conservera vos données personnelles conformément aux règles

4



--------------------------------------------------------------------------------



 



posées par la Loi No. 78-17 du 7 janvier 1978 relative à “l’informatique, aux
fichiers et aux libertés” (la “Loi”). La Société pendra également toutes les
mesures raisonnables afin de protéger vos données personnelles et d’observer les
exigences posées par la Commission Nationale de l’Informatique et des Libertés.
En application de la Loi, vous bénéficiez d’un droit d’accès, de modification et
de suppression de vos données personelles qui seraient incorrectes, incomplètes,
ambigües, obsolètes ou dont la collecte, l’utilisation, la communication ou la
conservation seraient prohibées. Vous comprenez également que la Société et ses
Filiales ou Sociétés Affiliées peuvent transférer ces informations à des tiers
administrateurs, peu importe que ces personnes soient situées dans votre pays de
résidence, l’Espace Economique Européen ou dans des pays autres que l’Espace
Economique Européen, y compris, les Etas-Unis d’Amérique, où les règles de
protection de telles données personnelles sont moins contraingrantes que celles
applicables dans l’Espace Economique Européen. Vous consentez expressément et
vous acceptez la collecte, la détention, l’utilisation, la divulgation, le
transfert sous forme électronique ou autre et plus généralement le traitement
des informations vous concernant et concernant votre participation au Plan.
     (e) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the
Company may amend or terminate this Award Agreement or the Plan at any time.
     (f) RIGHTS BEFORE YOUR NSO IS EXERCISED. You may not vote, or receive any
dividends associated with, the Shares underlying your NSO before your NSO is
exercised with respect to such Shares.
     (g) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive or to exercise the vested portion of your NSO that is unexercised when
you die. This may be done only on the attached Beneficiary Designation Form and
by following the rules described in that Form. The Beneficiary Designation Form
need not be completed now and is not required as a condition of receiving your
Award. If you die without completing a Beneficiary Designation Form or if you do
not complete that Form correctly, your beneficiary will be your surviving spouse
or, if you do not have a surviving spouse, your estate.
     (h) TRANSFERRING YOUR NSO. Normally your NSO may not be transferred to
another person. However, you may complete a Beneficiary Designation Form to name
the person who may exercise your NSO if you die before the Expiration Date.
Also, the Committee may allow you to place your NSO into a trust established for
your benefit or for the benefit of your family. Contact [Third Party
Administrator] at [TPA Telephone Number] or at the address given above if you
are interested in doing this.
     (i) ELECTRONIC DELIVERY. The Company may, in its sole discretion, deliver
any documents related to your NSO and your participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     (j) GOVERNING LAW. This Award Agreement shall be governed by the laws of
the State of Ohio, excluding any conflicts or choice of law rule or principle
that might otherwise

5



--------------------------------------------------------------------------------



 



refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.
     (k) OTHER AGREEMENTS. Your NSO will be subject to the terms of any other
written agreements between you and the Company or any Affiliate or Subsidiary to
the extent that those other agreements do not directly conflict with the terms
of the Plan or this Award Agreement.
     (l) ADJUSTMENTS TO YOUR NSO. Subject to the terms of the Plan, your NSO
will be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of Shares underlying your NSO and the Exercise Price
will be adjusted to reflect a stock split).
     (m) OTHER TERMS AND CONDITIONS. Your NSO is subject to more rules described
in the Plan. You should read the Plan carefully to ensure you fully understand
all the terms and conditions of the grant of the NSO made to you under this
Award Agreement.
5. YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS
By signing below, you acknowledge and agree that:
     (a) Copies of the Plan and Plan Prospectus, as supplemented, have been made
available to you;
     (b) You understand and accept the terms and conditions of your NSO;
     (c) You will consent (on your own behalf and on behalf of your
beneficiaries and transferees and without any further consideration) to any
necessary change to your NSO or this Award Agreement to comply with any law; and
     (d) You must return a signed copy of this Award Agreement to the address
given above before [Date 30 Days After Grant Date].

         
[Grantee’s Name]
      THE SCOTTS MIRACLE-GRO COMPANY   BY: ____________________________      
BY: ____________________________  
Date signed: _____________________
      [Name of Company representative]
[Title of Company representative]
Date signed: _____________________

6



--------------------------------------------------------------------------------



 



France
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
FOR NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]
Additional copies of this Nonqualified Stock Option Exercise Notice (“Exercise
Notice”) (and any further information you may need about this Exercise Notice or
exercising your NSO) are available from [Third Party Administrator] at the
address given below.
By completing this Exercise Notice and returning it to [Third Party
Administrator] at the address given below, I elect to exercise all or a portion
of the NSO and to purchase the Shares described below. Capitalized terms not
defined in this Exercise Notice have the same meanings as in the Plan and
applicable Award Agreement.
NOTE: You must complete a separate Exercise Notice for each NSO being exercised
(e.g., if you are simultaneously exercising an NSO to purchase 200 Shares
granted on January 1, 2008 and an NSO to purchase 100 Shares granted on
January 1, 2009 under a separate award agreement, you must complete two Exercise
Notices, one for each NSO being exercised).
NSO TO BE EXERCISED AND SHARES TO BE PURCHASED: This Exercise Notice relates to
the following NSO and number of Shares (fill in the blanks):
     Grant Date of NSO: [Grant Date]
     Number of Shares Being Purchased:
                                                            
EXERCISE PRICE: The aggregate Exercise Price due is U.S. $
                                                            .
     NOTE: This amount must equal the product of [Exercise Price] multiplied by
the number of Shares being purchased.
PAYMENT OF EXERCISE PRICE: I have decided to pay the Exercise Price and any
related taxes by (check one):
     NOTE: These methods are described in the applicable Award Agreement.
___     Cashless Exercise and Sell.
___     Combination Exercise.
___     Exercise and Hold.





--------------------------------------------------------------------------------



 



     NOTE:

  •   If you select the Exercise and Hold method, you must follow the procedures
described in the Award Agreement to pay the Exercise Price and the taxes related
to this exercise. You should contact [Third Party Administrator] at the address
given below to find out the amount of taxes due.     •   If you select either
the Cashless Exercise and Sell method or the Combination Exercise method, you
should contact [Third Party Administrator] at the address given below to be sure
you understand how your choice of payment will affect the number of Shares you
will receive.

YOUR ACKNOWLEDGMENT
By signing below, you acknowledge and agree that:

  •   You fully understand the effect (including the investment effect) of
exercising your NSO and buying Shares and understand that there is no guarantee
that the value of these Shares will appreciate or will not depreciate;     •  
This Exercise Notice will have no effect if it is not returned to [Third Party
Administrator] at the address given below before the NSO expires, as specified
in the Award Agreement under which the NSO was granted; and     •   The Shares
you are buying by completing and returning this Exercise Notice will be issued
to you as soon as administratively practicable. You will not have any rights as
a shareholder of the Company until the Shares are issued.

[Grantee’s Name]
_________________________________________________
(signature)
Date signed: _______________________________________
A signed copy of this Exercise Notice must be received at the following address
no later than the date the NSO expires, as specified in the Award Agreement
under which the NSO was granted:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]

8



--------------------------------------------------------------------------------



 



*****
ACKNOWLEDGEMENT OF RECEIPT
A signed copy of the Nonqualified Stock Option Exercise Notice was received on:
__________________________________________.
[Grantee’s Name]:
     ___     Has effectively exercised the portion of the NSO described in this
Exercise Notice; or
     ___     Has not effectively exercised the portion of the NSO described in
this Exercise Notice because:
______________________________________________________________________________
describe deficiency
The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee
By: ________________________________________________
Date: _______________________________________________
Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent
records.

9